Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Reasons for Allowance is in response to the continuation filed on 3/17/21. 

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.

Allowable Subject Matter
Claims 1-9, 11-18 and 20 are allowed.  Claims 10 and 19 are cancelled. Terminal Disclaimer was approved on 6/22/22.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/21 and 5/11/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Vincent M. DeLuca (Reg #32408) on 6/22/22 via email on 6/23/22. 

This application has been amended as follows:

AMENDMENTS TO THE CLAIMS:

1.  (Currently Amended) A method of transmitting a video packet stream from a transmitting device to a receiving device over a network, the method comprising, at the transmitting device:  
	transmitting an audio packet stream to the receiving device at an audio stream transmission bitrate;   	
	receiving one or more audio packet metrics from the receiving device associated with receiving the audio packet stream at the receiving device;
determining a measure of network bandwidth in dependence on the one or more audio packet metrics;
determining whether the measure indicates sufficient available network bandwidth to support an audio stream with a higher transmission bitrate than the audio stream transmission bitrate and, if so, increasing the audio stream transmission bitrate;
if the audio stream transmission bitrate has increased such that the audio stream is adapted to the best available quality, then transmitting one or more probe packets for testing the available bandwidth of the network, wherein the probe packets comprise data duplicated from the audio packet stream;
re-determining said measure during the transmission of the one or more probe packets; and 
determining whether the re-determined measure indicates sufficient available network bandwidth to support the video packet stream and, if so, transmitting the video packet stream; and
at the receiving device, determining whether an audio packet has been received previously via the audio packet stream and, 
if the same packet has not been received previously, placing the duplicate audio packet in a jitter buffer in place of the missing packet;
.

10. (Cancelled)


12.  (Currently Amended) A transmitting device for transmitting a video packet stream to a receiving device over a network, the transmitting device comprising:  
	a transceiver configured to:
transmit an audio packet stream to the receiving device at an audio stream transmission bitrate;
receive one or more audio packet metrics from the receiving device associated with receiving the audio packet stream at the receiving device; and
if the audio stream transmission bitrate has increased such that the audio stream is adapted to the best available quality, then transmit one or more probe packets for testing the available bandwidth of the network, wherein the probe packets comprise data duplicated from the audio packet stream that can be:
i) used by the receiving device in a jitter buffer in place of a missing packet, if the receiving device determines that an audio packet has not been received previously;or
ii) 	discarded by the receiving device if the receiving device determines that the same packet has been received previously,
a bandwidth estimator configured to determine a measure of network bandwidth in dependence on the one or more audio packet metrics; and
a controller configured to:
determine whether the measure indicates sufficient available network bandwidth to support an audio stream with a higher transmission bitrate than the audio stream transmission bitrate and, if so, increase the audio stream transmission bitrate; and
upon the bandwidth estimator re-determining said measure during the transmission of the one or more probe packets, determine whether the re-determined measure indicates sufficient available network bandwidth for supporting the video packet and, if so, cause transmission of the video packet stream.

18.	A system comprising
a transmitting device and a receiving device; the transmitting device comprising:
a transceiver configured to:
transmit an audio packet stream to the receiving device at an audio stream transmission bitrate;
receive or more audio packet metrics from the receiving device associated with receiving the audio packet stream at the receiving device; and
if the audio stream transmission bitrate has increased such that the audio stream is adapted to the best available quality, then transmit one or more probe packets for testing the available bandwidth of the network, wherein the probe packets comprise data duplicated from the audio packet stream
a bandwidth estimator configured to determine a measure of network bandwidth in dependence on the one or more audio packet metrics; and
a controller configured to:
determine whether the measure indicates sufficient available network bandwidth to support an audio stream with a higher transmission bitrate than the audio stream transmission bitrate and, if so, increase the audio stream transmission bitrate; and
upon the bandwidth estimator re-determining said measure during the transmission of the one or more probe packets, determine whether the re-determined measure indicates sufficient available network bandwidth for supporting the video packet and, if so, cause transmission of the video packet stream; 

and wherein the receiving device is configured to determine whether an audio packet has been previously received via the audio packet stream and, 
if the same packet has not been received previously, placing the duplicate audio packet in a ; and,
if the same packet has been received previously, discard the duplicate audio packet.

19. (Cancelled)


ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
MacInnis  (US 2016/0134673 A1) disclose The method involves receiving a notification of a parameter of a future request for a segment of content by a media server from a client device. The preparation of the segment of content is began in accordance with the parameter by the media server. A request for the segment of content is received by the media server from the client device. The segment of content prepared in accordance with the parameter is transmitted by the media server. The notification is sent responsive to monitoring of network performance by the client device (MacInnis, [Abstract, Summary]).
Radford et al. (US 2002/0144276 A1) teaches the invention provides a system and methods for the delivery of streamed content over a network. The system and methods of the invention are suited for the delivery of streaming video content over a network at a variety of data rates. The system allows a user to dynamically select the quality level of data to be delivered while a video is being displayed. Moreover, the system also can automatically select content suitable for a client device's connection speed as well as hardware, software, network and firewall configurations (Radford, [Abstract, Summary]).

However, the prior art of records fail to teach or suggest individually or in combination, 

Claim 1. A method of transmitting a video packet stream from a transmitting device to a receiving device over a network, the method comprising, at the transmitting device:  
	transmitting an audio packet stream to the receiving device at an audio stream transmission bitrate;   	
	receiving one or more audio packet metrics from the receiving device associated with receiving the audio packet stream at the receiving device;
determining a measure of network bandwidth in dependence on the one or more audio packet metrics;
determining whether the measure indicates sufficient available network bandwidth to support an audio stream with a higher transmission bitrate than the audio stream transmission bitrate and, if so, increasing the audio stream transmission bitrate;
if the audio stream transmission bitrate has increased such that the audio stream is adapted to the best available quality, then transmitting one or more probe packets for testing the available bandwidth of the network, wherein the probe packets comprise data duplicated from the audio packet stream;
re-determining said measure during the transmission of the one or more probe packets; and 
determining whether the re-determined measure indicates sufficient available network bandwidth to support the video packet stream and, if so, transmitting the video packet stream; and
at the receiving device, determining whether an audio packet has been received previously via the audio packet stream and, 
if the same packet has not been received previously, placing the duplicate audio packet in a jitter buffer in place of the missing packet;
if the same packet has been received previously, discarding the duplicate audio packet. as set forth in independent claim 1. Independent claims 12 and 18 are similar to independent claim 1. 
 Dependent claims further limits allowed independent claims 12 and 18; therefore, they are also allowed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
6/23/22